UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAVID JOHNSON,
Plaintiff,
-against-
AMAHUMAN and JOHN/JANE DOES 1-10, | 19 Civ. 7872 (GBD)
Defendants.

GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

November 18, 2019

GEPR B. DANIELS
ited States District Judge

 

 
